58 F. Supp. 653 (1943)
POLLEN et al.
v.
UNITED STATES.
No. 43391.
Court of Claims.
October 4, 1943.
*654 *655 *656 Joseph Dugan, of Los Angeles, Cal. (John V. Lizars, of New York City, on the brief), for plaintiffs.
J. F. Mothershead, of Washington, D. C., and Francis M. Shea, Asst. Atty. Gen. (Victor D. Borst, of New York City, on the brief), for defendant.
Before WHALEY, Chief Justice, and LITTLETON, WHITAKER, JONES, and MADDEN, Judges.
PER CURIAM.
The evidence submitted by plaintiffs is not sufficient to show what range-keeper devices were either manufactured for or used by the United States within the period beginning six years prior to filing of the original petition and July 10, 1934, the expiration date of the latest patent in suit (findings 12 and 14), and no findings on validity or infringement can be made. The petition must, therefore, be dismissed. It is so ordered.